DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                             MATTHEW TABY,
                                Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                              No. 4D13-4227

                            [November 25, 2015]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; William L. Roby, Judge; L.T. Case No. 12-537CFA.

  Jason M. Wandner of Jason M. Wandner, P.A., Miami Beach, for
appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   After unsuccessfully moving to dismiss charges in the circuit court,
appellant withdrew his guilty plea and pleaded nolo contendre to charges
in return for a favorable sentence. Although appellant raises intriguing
questions concerning the application of section 775.0847(2), Florida
Statutes (2012), summary affirmance of the trial court is appropriate
pursuant to Leonard v. State, 760 So. 2d 114, 119 (Fla. 2000) and Florida
Rule of Appellate Procedure 9.315(a). Florida Rule of Appellate Procedure
9.140(b)(2)(A)(i) allows a defendant to “expressly reserve the right to appeal
a prior dispositive order of the lower tribunal.” The issue raised is not
dispositive because a favorable ruling from us on the appeal would leave
the defendant subject to prosecution of the charges under section
827.071(5)(a), Florida Statutes (2012). See Brown v. State, 376 So. 2d 382,
384 (Fla. 1979). The points raised on appeal are not among those allowed
by Rule 9.140(b)(2)(A)(ii).

   Affirmed.

GROSS, MAY and CONNER, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                              -2-